Citation Nr: 0117950	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  99-08 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date prior to April 18, 1996 for 
a grant of an increased disability evaluation for post-
traumatic stress disorder with major depression, psychotic 
features, and schizophrenic disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel




INTRODUCTION

The veteran served on active duty from November 1986 to 
August 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  In an 
August 1998 decision, the RO granted an increased rating from 
50 percent to 70 percent for the veteran's service-connected 
PTSD and assigned an effective date of August 30, 1996.  The 
veteran perfected an appeal of the effective date assigned 
for the 70 percent evaluation.  In a January 1999 decision, 
the RO granted an effective date of April 18, 1996, for the 
70 percent PTSD evaluation.  In a decision of July 26, 1999, 
the RO found that the veteran had been unemployable since 
April 18, 1996, and assigned a 100 percent rating for the 
PTSD from that date.  The veteran, through his 
representative, has continued to express his dissatisfaction 
with that effective date.  


FINDINGS OF FACT

1.  In a final decision dated in March 1995, the RO denied an 
evaluation in excess of 50 percent for PTSD, and the veteran 
did not file an appeal.

2.  A VA treatment record dated May 4, 1995, reflects 
treatment for PTSD and major depression, and raised an 
informal claim for an increased rating for the service-
connected disability.  

3.  The RO received a formal application for increased 
benefits on April 18, 1996.

4.  The veteran's post-traumatic stress disorder was 
productive of total social and industrial impairment during 
the period from May 4, 1995, to April 18, 1996.


CONCLUSION OF LAW

The criteria for an effective date of May 4, 1995, for the 
assignment of a total disability rating for PTSD have been 
met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.157, 
3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had active service from November 1986 to August 
1994.  His military occupational specialty was medical 
specialist.  His awards included, among others, the Southwest 
Asia Service Medal, the Kuwait Liberation Medal, and the 
Combat Infantryman Badge.  The report of service medical 
board proceedings dated in April 1994 shows that the veteran 
was determined to have major depression, severe with mood 
congruent psychotic features; and post-traumatic stress 
disorder.  It was reported that he was unemployable and had 
minimal social adjustment.  A physical evaluation board 
report dated in May 1994 shows that the veteran was found to 
have major depression co-existing with post-traumatic stress 
disorder with a GAF of 45.  It was stated that the depression 
was lifting but still resulted in considerable impairment.  
It was determined that the functional limitations prevented 
the veteran from performing his military duties.  A 
disability rating of 50 percent was recommended.  

The veteran filed a claim with the VA for disability 
compensation in August 1994. A private medical facility 
intake summary dated in July 1994 shows that the veteran was 
having a very stressful time in reestablishing himself after 
returning from the Persian Gulf War.  The diagnosis was post-
traumatic stress disorder.  A September 1994 VA clinical 
record included diagnoses of schizoaffective disorder and 
rule out bipolar disorder.  The report of a psychiatric 
examination conducted by the VA in October 1994 shows that 
the diagnoses were major depression, and post-traumatic 
stress disorder, chronic, delayed, severe.  The RO granted 
service connection for PTSD in December 1994 and assigned a 
50 percent disability evaluation effective from August 27, 
1994.  The RO confirmed the 50 percent rating in decisions of 
January 1995 and March 1995.  The veteran was notified of 
those decisions and of his appellate rights, but he did not 
file an appeal and the decisions became final.  

On April 18, 1996, the RO received an application for 
increased compensation based on unemployability.  He reported 
that he had not worked since his separation from service.  He 
also reported that he had started taking college courses 
beginning in August 1994 as they had been recommend for 
therapeutic reasons.  It was this claim that ultimately led 
to the assignment of the 100 percent rating effective from 
the date that claim was received. 

The post-service medical evidence obtained in connection with 
that claim includes VA treatment records dated from 1994 to 
1996 which evidence complaints of and treatment for PTSD and 
depression.  A VA treatment record dated May 4, 1995, shows 
that the veteran was seen for a follow-up regarding Persian 
Gulf problems.  His chief complaints were of having 
depression and PTSD.  He stated that he was doing about the 
same.  He also reported complaints of diarrhea.  On 
examination, it was noted that he had a flat affect.  The 
impression was major depression and mild chronic diarrhea.  
He was advised to follow up with the mental health clinic in 
two to three months.  A VA social work note also dated in May 
1995 shows that the veteran reported that he saw a private 
psychologist and psychiatrist, was almost out of medications 
which they had prescribed, and wished to have his medications 
refilled at the VA.  A VA physician wrote the prescription 
for the refills.  A VA record dated in August 1995 shows that 
the veteran reported that he was feeling terrible with 
headaches and fatigue.  The diagnoses were PTSD an major 
depression.  A VA mental health clinic record of the same 
date shows that the veteran complained of severe depression.  
It was noted that he had a somewhat flat affect, but was 
alert.  The diagnoses were major depression and PTSD.  

Private clinical records dated from November 1994 through May 
1996 reveal diagnosis of and treatment for PTSD.  The 
veteran's primary concern was his relationship with his wife.  
The records show the veteran was living with his wife and 
three children.  He also had visits from friends as noted in 
records dated in January and March 1995.  He was attending 
school.  

A private psychiatric evaluation was conducted in January 
1995.  The veteran reported that he started to experience 
problems with isolation after his service in the Persian Gulf 
War.  He reported that he was going to school to be a 
physical therapy aide.  It was noted that the veteran had 
been on polypsychopharmacology and was not functioning at his 
maximum level, although he "certainly has been showing some 
improvement from his status in January 1994."  The Axis I 
diagnoses were major depression with psychotic features and 
PTSD.  A Global Assessment of Functioning (GAF) scale score 
of 60 was assigned and the highest GAF over the prior year 
was determined to be 65 to 70.  In February 1995, the 
psychiatrist reported that the veteran was generally doing 
all right.  The veteran had times when he was anxious and 
overwhelmed in crowds but otherwise felt fairly stable.  

A private treatment record dated in February 1995 shows that 
the veteran reported that he had struck his wife.  In April 
1995, he reported that he was anxious about attending a 
square dance.  A May 1995 record showed he had contact with 
his mother and sisters but his contact with his mother was 
strained.  A record dated in June 1995 shows that the veteran 
had recent problems with medications which caused an increase 
in psychotic symptoms.  He also reported that he now had 
problems with lethargy, and irritability with his family.  A 
record dated in July 1995 reflects that the veteran reported 
a recent exacerbation, with intrusive thoughts, was feeling 
less positive, and having less energy.  In August 1995 and 
September 1995, it was reported that school was going okay.  
In October 1995 it was noted that the veteran had contact 
with a brother in law.  In January 1996, the veteran reported 
that he took care of his children but also reported he was 
frustrated by them at times.  

A VA PTSD examination was conducted in June 1996.  It was 
noted that the veteran had not worked gainfully at any 
occupation "since his hospitalization and his disability 
were determined."  It was further noted that the veteran had 
"functioned moderately well at home, taking care of his 
three children when his wife was working" but when he felt 
excessively stressed he would take the children to his in-
law's house.  The veteran was attending a community college 
where he maintained an A average.  He had few friends in 
school and he reported he tended to isolate himself.  He 
received a lot of individual tutoring in school from his 
professors.  He had problems with being in crowds.  The 
examiner noted that it did not sound as if the veteran had a 
great deal of friends in people the veteran socialized with.  
The veteran felt as if he was unable to work, "feeling that 
the environment of a work place and being around other people 
does not feel safe to him."  He felt as if he could not 
concentrate or focus in a way that would allow him to 
maintain any gainful employment.  The diagnosis was PTSD.  

In June 1996, a private psychotherapist reported that he had 
been treating the veteran since November 1994 and, in his 
opinion, the veteran continued to show signs of "slight 
improvement in his PTSD and depression."  The Axis I 
diagnoses were PTSD and major depression with psychotic 
features.  

A June 1996 letter from the Social Security Administration 
was associated with the claims files in August 1996.  The 
letter reveals the veteran was found to be disabled under 
Social Security Administration rules as of January 12, 1994.  

In a September 1996 letter, the veteran's private 
psychotherapist reported that the veteran was unable to 
concentrate in a work environment where the stress of any 
type may induce a memory of his experience in the Persian 
Gulf War.  The author opined that the veteran was "unable to 
obtain or retain employment at this time" and that it would 
be many more years in the future and many more hours of 
therapy before the veteran could even consider the 
possibility of employment in any capacity.  

Additional records which were received from Social Security 
Administration in November 1996 show that the veteran's 
primary diagnosis was anxiety related disorder and the 
secondary diagnosis was affective disorder.  On the veteran's 
application for Social Security Administration benefits which 
he completed in April 1996, he indicated that he had daily 
contact with his parents.  It was further reported that he 
spoke with friends and relatives via the telephone "every 
couple of days."  He attended church when possible.  He did 
not go very often to movies, concerts or other entertainment 
activities but when he did go, it was in the company of 
others.  On a separate section of the application, the 
veteran reported that in January December of 1994, his social 
activities stopped.  He reported that he did not like to be 
around large crowds and he was uncomfortable in even small 
social functions.  He reported that his relations with 
family, friends and neighbors was "good most of the time" 
but there were times when the veteran did not want anything 
to do with them.  In a collateral daily activities 
questionnaire completed by the veteran's spouse in May 1996, 
she noted that the care of their children was the veteran's 
responsibility, but there were days when he could not do 
that.  He did not perform chores which involved dealing with 
other people.  She noted that the veteran did not have 
patience for dealing with people most of the time.  She 
observed that he did not really have any social activities 
with the exception of church.  The veteran and his family 
visited with family on a daily basis.  The veteran was noted 
to speak with family and friends via telephone on a daily 
basis.  The veteran attended movies approximately once per 
month usually with his spouse or other family members.

In a November 1996 letter from the veteran's private 
psychiatrist it was noted that the veteran had "significant 
difficulties with his social and recreational activities."  
He was unable to get along with other people and basically 
isolated himself, staying away from most other people.  The 
doctor noted that the veteran had a difficult time 
participating in activities which he estimated to be an 
impairment of approximately 70 to 75 percent of the veteran's 
activities of daily living.  The doctor further noted that 
although the veteran was able to attend school, this was at 
the expense of all other activities including his family and 
his children.  The diagnoses noted were major depression with 
psychotic features and PTSD.  A GAF of 50 was assigned and 
the highest GAF over the preceding year was determined to be 
60.  The veteran remained impaired and was unable to work 
even in a very structured environment.  

Six affidavits were associated with the claims files in 
December 1996.  The affiants reported on changes they had 
observed in the veteran prior and subsequent to his active 
duty service during the Persian Gulf War.  

The report of a psychiatric examination conducted by the VA 
in June 1999 shows that the examiner indicated that the 
veteran had been essentially unemployable since his 
separation from service.  

In January 1999, the RO granted an increased rating to 70 
percent for the PTSD, effective from April 18, 1996.  In a 
decision of July 26, 1999, the RO found that the veteran had 
been unemployable since April 18, 1996, and assigned a 100 
percent rating for the PTSD from that date.  The veteran 
appeals that effective date.  

The Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they will be 
codified in title 38 United States Code is noted in 
parentheses):

(1)  The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102);

(2)  The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a));

(3)  The Secretary must indicate which part of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant (38 U.S.C.A. § 
5103(a));

(4)  The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a));

(5)  The Secretary must make every reasonable effort to 
obtain relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1));

(6)  If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
(a) identify the records the VA is unable to obtain; (b) 
briefly explain the efforts that the VA made to obtain those 
records; and (c) describe any further action to be taken by 
the Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)).

(7)  Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim: (a) The claimant's service 
medical records and, if the claimant has furnished the 
Secretary information sufficient to locate such records, 
other relevant records pertaining to the claimant's active 
military, naval, or air service that are held or maintained 
by a governmental entity (38 U.S.C.A. § 5103A(c)(1)); (b) 
Records of relevant medical treatment or examination of the 
claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records (38 U.S.C.A. § 
5103A(c)(2)); (c) Any other relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)): (a) The Secretary shall 
treat an examination or opinion as being necessary to make a 
decision on a claim for purposes of paragraph (1) [38 
U.S.C.A. § 5103A(d)(1)] if the evidence of record before the 
Secretary, taking into consideration all information and lay 
or medical evidence (including statements of the claimant): 
(i) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (ii) indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but (iii) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Following a detailed review of the claims folder, the Board 
concludes that the RO has complied with these provisions.  
The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The RO 
has obtained the veteran's service medical records as well as 
records from the VA, Social Security Administration, and the 
veteran's private health care practitioners.  There is no 
indication of outstanding Federal Government records or other 
records that have been identified by the claimant.  There is 
no indication that there is any evidence that could 
substantiate the claim that has not been obtained.  The 
veteran has declined the opportunity to have a hearing.  The 
RO has also notified the veteran through his representative 
of the provisions of the VCAA via a telephone conversation 
and correspondence in May 2001.  The Board concludes the 
discussions in the rating decision, the statement of the case 
(SOC), and letters sent to the veteran informed him of the 
information and evidence needed to substantiate this claim 
and complied with the VA's notification requirements.  The RO 
also supplied the veteran with the applicable regulations in 
the SOC.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  In light of all of these considerations, the Board 
finds that it is not prejudicial to the veteran to proceed to 
adjudicate the claims on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Effective Date Criteria

The method of determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), 
as well as 38 C.F.R. § 3.400(o).  They provide that, in 
general, the effective date of an award of increased 
compensation is the date of the receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o).  The effective date of an 
award of increased compensation can be the earliest date as 
of which it is ascertainable that an increase in disability 
has occurred, if the application is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

The Court and VA General Counsel have interpreted the laws 
and regulations pertaining to the effective date of an 
increase.  If an increase in disability occurred within one 
year prior to the claim, the increase is effective as of the 
date the increase was "factually ascertainable."  If an 
increase in disability occurred more than one year prior to 
the claim, the increase is effective as of the date of claim.  
If the increase occurred after the date of claim, the 
effective date is the date of increase.  See 38 U.S.C.A. 
5110(b)(2); 38 C.F.R. 3.400 (o)(1)(2); Harper v. Brown, 10 
Vet. App. 125 (1997); and VAOPGCPREC 12-98.  The Board also 
notes that 38 C.F.R. § 3.400(o) was intended to be applied to 
situations in which the date of increased disablement can be 
factually ascertained with a degree of certainty, and was not 
intended to cover situations where a disability gradually and 
imperceptibly worsened over a period of time.  See VAOPGCPREC 
12-98.

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 
3.155 (2000).  The regulation which governs informal claims, 
38 C.F.R. § 3.155 (2000), provides that (a) any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by [VA], from a claimant 
. . . may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.

The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b) (2000).

Legal authority also provides that where compensation 
benefits are awarded pursuant to a liberalizing law or VA 
issue, the effective date of such award shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the law.  38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114(a).  If a claimant requests review of his 
claim within one year from the effective date of the 
liberalizing regulation, benefits may be authorized from the 
effective date of the liberalizing provisions.  38 C.F.R. § 
3.114(a)(1).  However, if the claimant requests review of his 
claim more than one year from the effective date of the 
liberalizing regulation, benefits may be authorized only for 
a period of one year prior to the date of receipt of such 
request.  38 C.F.R. § 3.114(a)(3).

Where compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114(a).

Analysis

In this case, the RO denied entitlement to an increased 
rating for the veteran's service-connected psychiatric 
disorder in March 1995.  Since the March 1995 rating action 
was not appealed, a claim prior to that date could not serve 
as the basis for an increased evaluation.  See Washington v. 
Gober, 10 Vet. App. 391, 393 (1997) ("[t]he fact that the 
appellant had previously submitted claim applications, which 
had been denied, is not relevant to the assignment of an 
effective date based on a current application.")  See also 
Lalonde v. West, 12 Vet. App. 377 (1999) (a claim filed prior 
to a final denial cannot serve as the basis for an earlier 
effective date).

The veteran did not submit any statements or any other 
communications between March 1995 and April 1996 indicating 
an intent to apply for one or more VA benefits.  The Board 
has reviewed the VA medical records dated from March 1995 to 
April 1996 to determine whether they could constitute an 
informal claim for an increased rating.  Servello v. 
Derwinski, 3 Vet. App. 196 (1992).  These records evidence 
complaints of and treatment for PTSD and depression and 
amount to an informal claim for an increased rating pursuant 
to 3.157(b )(1).  The earliest such record is a VA treatment 
record dated May 4, 1995.  Therefore, the Board finds that 
this may be accepted as the date of claim.

In light of the above, and in view of the framework created 
by the governing law and regulation, the determinative 
question in this case is whether the manifestations of the 
veteran's service-connected PTSD warranted a rating in excess 
of 50 percent during the period from May 4, 1995 to April 18, 
1996.

The applicable rating criteria are based on the veteran's 
interactions with people as well as with the extent of his 
industrial impairment due solely to PTSD.  The rating 
criteria for evaluation of PTSD extant from May 1995 to April 
1996 provide for a 50 percent evaluation when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent disability evaluation 
requires that the ability to establish and maintain effective 
or favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent rating is 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, or where there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior.  A 
100 percent rating is also warranted where the claimant is 
demonstrably unable to obtain or retain employment.  
38 C.F.R. Part 4, Code 9411, in effect prior to November 7, 
1996. 

A review of the evidence of record reveals that the veteran's 
PTSD symptomatology was at a level equating to total 
impairment in relationships with people or total industrial 
impairment for the period between May 4, 1995, and April 18, 
1996.  With regard to the veteran's interactions with other 
people, the Board finds there is evidence that these 
relationships were totally impaired.  The private medical 
records show the veteran was worried about his relationship 
with his wife and actually struck her on one occasion.  The 
evidence shows that the relationship with his children was 
strained at times.  As noted above, a record dated in June 
1995 shows that the veteran had problems with medications 
which caused an increase in psychotic symptoms.  He also 
reported that he now had problems with lethargy, and 
irritability with his family. 

With regard to the extent of the veteran's industrial 
impairment, the Board notes the veteran was not working 
during the time period in question, and has been found by the 
Social Security Administration to have been disabled due to 
psychiatric symptoms during that period of time.  A private 
treatment record dated in July 1995 reflects that the veteran 
reported a recent exacerbation, with intrusive thoughts, 
feeling less positive and having less energy.  Also, a 
November 1996 letter from the veteran's private psychiatrist 
shows that "remained impaired, unable to work even in a very 
structured environment."  The Board notes that this carries 
the implication that the veteran had been unemployable prior 
to that time.  Also, the report of a psychiatric examination 
conducted by the VA in June 1999 shows that the examiner 
indicated that the veteran had been essentially unemployable 
since his separation from service.

Thus, the evidence shows that the veteran's post-traumatic 
stress disorder was productive of total social and industrial 
impairment during the period from May 4, 1995, to April 18, 
1996.  Accordingly, the Board concludes that the criteria for 
an effective date of May 4, 1995, for the assignment of a 
total disability rating for PTSD have been met.

The Board further finds, however, that an effective date 
earlier than May 4, 1995, for assignment of an increased 
evaluation for PTSD is not warranted.  In this case, it is 
conceded that the veteran experienced PTSD symptoms during 
the period in question.  As was noted above, however, there 
is a final decision of March 1995 which precludes an 
effective date earlier than that time.  The veteran did not 
receive any treatment from the VA during the interim period 
between March 1995 and May 4, 1995, so an earlier claim under 
38 C.F.R. § 3.157 has not been shown.  The Board has noted 
that the veteran's representative has argued that an earlier 
effective date is warranted under 38 C.F.R. § 3.400(o)(2) 
based on the fact that the Social Security Administration 
found the veteran to be disabled as of January 12, 1994.  The 
problem with this argument is that Social Security 
Administration determination was that the veteran was 
disabled as of a date more than one year prior to the date of 
the veteran's claim.  Therefore, that evidence does not show 
that there was an ascertainable increase in severity of the 
disorder which occurred during the year preceding the claim, 
and does not, therefore, provide a basis for assigning an 
earlier effective date pursuant to 38 U.S.C.A. 5110(b)(2) and 
38 C.F.R. 3.400 (o)(2).  See Harper v. Brown, 10 Vet. App. 
125 (1997); and VAOPGCPREC 12-98.

The Board notes also that the veteran's representative has 
argued that a change in rating criteria for PTSD which was 
effective as of November 7, 1996 should be applied when 
evaluating this claim for an earlier effective date for the 
PTSD.  However, the provisions of 38 C.F.R. § 3.114 do not 
allow a grant of an increased rating based on liberalizing 
laws prior to the effective date of the law.  An increased 
rating based on the change in PTSD rating criteria could not 
be assigned an effective date prior to November 7, 1996.  

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
For the reasons explained above, the Board finds that the 
preponderance of the evidence is against the grant of an 
effective date prior to May 4, 1995, for an increased 
disability evaluation for PTSD.  


ORDER

An effective date of May 4, 1995, for the assignment of a 100 
percent evaluation for PTSD, is granted.  



		
	MICHAEL D. MARTIN 
	Acting Member, Board of Veterans' Appeals



 

